         Case 3:20-cv-02951-MMC Document 57 Filed 05/04/21 Page 1 of 2




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          APR 30 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
O’BRIEN SALES AND MARKETING,                     No.    21-15241
INC.,
                                                 D.C. No. 3:20-cv-02951-MMC
                   Plaintiff-Appellant,          Northern District of California,
                                                 San Francisco
  v.
                                                 ORDER
TRANSPORTATION INSURANCE
COMPANY,

                   Defendant-Appellee.

       Appellee’s motion (Docket Entry No. 22) to stay appellate proceedings is

granted. The previously established briefing schedule is vacated.

       Appellate proceedings are stayed until resolution of Selane Products, Inc. v.

Continental Casualty Co., No. 21-55123, or until further order of the court.

       Appellee shall file a status report on July 29, 2021 and every 90 days

thereafter while resolution of Selane Products, Inc. v. Continental Casualty Co. is

pending.

       Appellee shall notify the court by filing a status report within 7 days of the

resolution of Selane Products, Inc. v. Continental Casualty Co.

       Failure to file a status report may terminate the stay of appellate

proceedings.

       The briefing schedule will be reset in a future order.

GS 04/26/2021/Pro Mo
         Case 3:20-cv-02951-MMC Document 57 Filed 05/04/21 Page 2 of 2




                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT


                                             By: Grace Santos
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7




GS 04/26/2021/Pro Mo                  2                                  21-15241
